Citation Nr: 1633571	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) with depressive disorder, in excess of 50 percent prior to January 1, 2015, and in excess of 10 percent as of January 1, 2015.

3.  Propriety of reduction of rating for PTSD with depressive disorder from 50 percent to 10 percent, effective January 1, 2015.

4.  Entitlement to a temporary total rating because of hospital treatment in excess of 21 days for a service-connected disability.

5.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from December 2003 to September 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A request for entitlement to TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but part of an increased rating claim.  The Veteran has contended during the pendency of the appeal that he is unable to work due to the service-connected psychiatric disability.  Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of service connection for a low back disability, in a September 2005 service discharge report of medical assessment, the Veteran stated that his overall health was the same when compared to his most recent service examination provided on August 3, 2005.  The record does not contain a copy of an August 3, 2005 service medical examination.  The Veteran also indicated that he was treated for low back pain after service at VA facilities until he was hospitalized for PTSD in November 2013.  The record does not contain any records of post-service treatment for a low back disability dated after January 2010.  A remand is necessary to obtain any outstanding service medical records and VA treatment records.

Regarding the for the service-connected psychiatric disability and the claim for a total temporary rating related to hospitalization for that disability, a VA medical center report of hospitalization indicates that the Veteran was hospitalized for suicidal ideation from November 14, 2013, to November 21, 2013.  However, at the November 2015 Travel Board hearing, the Veteran stated that he was hospitalized for three weeks.  The record does not contain any medical records of that treatment.  Additionally, the Veteran also reported being treated at a private facility for a psychiatric disability in November 2009.  The record does not contain any records of that treatment.  Additionally, the Veteran has suggested that his psychiatric disability symptomatology has worsened since the most recent VA examination.  A remand is necessary to obtain additional treatment records and to schedule an additional VA psychiatric examination. 

The claim of entitlement to a TDIU is inextricably intertwined with the other claims on appeal.  Therefore, those claims must be readjudicated before the claim for entitlement to a TDIU may be adjudicated.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain any additional service medical records, to include any examination from August 3, 2005.

2.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's psychiatric and low back disabilities, to potentially include the private treatment for a psychiatric disability in November 2009.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record, to include VA records after January 2010.  At a minimum, obtain any other outstanding VA treatment records, to include records of all hospitalizations for psychiatric disabilities. 

3.  Schedule the Veteran for a VA psychiatric examination with a qualified examiner to determine the current severity of PTSD and depressive disorder.  The examiner must review the claims file and should note that review in the report.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis.  Finally, the examiner should describe the impact of the Veteran's service-connected psychiatric disability on occupational and social functioning, and should describe the symptoms resulting in those levels of impairment.  The examiner should also provide an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected psychiatric disability, considering his training, education, and work experience, but not age or nonservice-connected disability.  If the Veteran is felt capable of work despite the service-connected psychiatric disability, the examiner should state what type of work and what accommodations would be necessary due to the service-connected psychiatric disability.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

